Simmons, C. J.
1. While, on the interlocutory hearing of an application for a’receivership, the judge may consider a demurrer to the petition as cause for refusing interlocutory relief, he has no jurisdiction in vacation before the appearance term to pass upon the demurrer as such $ and a judgment rendered at such time, sustaining the demurrer and dismissing the petition, is void. Stewart v. Stewart, 89 Ga. 138.
2. There is nothing in section 5540 of the Civil Code, or the acts amendatory thereof, to authorize a judgment sustaining a demurrer to a petition to be brought to this court by a “fast” writ of error, and exceptions so made can not be considered. Ibid.
3. If the matter intended to be excepted to was the refusal to appoint a receiver, there was as to this no abuse of discretion.

Judgment affirmed without prejudice.


All the Justices concur.

Petition for receiver, etc. Before Judge Spence. Worthsuperior court. June 6, 1904.
JB. B. White, Davis & Turner, W. B. Daley, Aldine Chambers, and W. M. Smith, for plaintiff. Park & Payton, for defendant.